DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14, and 21-26 in the reply filed on 02/10/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2 and 5-7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Panasonic Corp. (US 7,736,528 B2).
For claims 1- 2 and 5, Panasonic Corp.  teaches an apparatus, comprising:

a receptacle in the chamber (Fig 1.shows support 15 is mounted onto receptacle 9,26,24,27)
a support in the chamber and on the receptacle (Fig 1 shows support 15 is mounted onto 9,26,24,27), the support including a frame (Figs 11 and 12A specifically), an opening in the frame (Fig 11  and 12A item 19a, 19b etc), and a plurality of arms (see Fig 11 item 21), each of the plurality of arms having a fixed end and a free end opposite to the fixed end, the fixed end being attached to the frame (see Figs. 11, 12A), the free end extending in to the opening and being suspended over the receptacle (combination of Fig. 1, 11, and 12A); wherein each of the plurality of arms extend from the frame and towards a center of the opening (see Figs. 11 and 12, item 21 extend from the frame toward a center of the opening); the openings have circular shapes (Figs. 11 and 12, item 19a,19b).
As for claims 6 -7, Panasonic Corp. further teaches  a heater configured to heat the chamber (see Fig 1-6A); an input duct configured to introduce a gas into the chamber (Fig 1-3; see abstract; and col 8 lines 20 and onward discloses supply ports 44 of a heat conduction gas); and an output duct configured to remove the gas from the chamber (Figs 3, 6A, 6B, col 8 lines 50 and onward states exhaust passage) ; wherein the receptacle includes sidewalls and the support positioned on the sidewalls (Fig 1 item 15 positioned on the 9,26,24,27).
Claim(s) 8-9, 21, and 26 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Stryker (US 3,922,712).

As for claim 21, and 26, claim 8 rejected above. Furthermore, Stryker also shows the plurality of arms including a first set of arms having a first length (34), and a second set of arms having a second length smaller than the first length (the four arms are smaller than the two arms perpendicular); wherein the plurality of arms extend towards a center of the opening (Fig 1).
Allowable Subject Matter
Claims 3-4, 10-14, and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The above closest prior art fails to teach wherein each of the plurality of arms includes a body portion and a raised portion, the body portion having a first end attached to the frame and a second end attached to the raised portion…as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of co-pending Application No. 17/009533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the co-pending application includes an apparatus where similar support and frame is used in a receptacle chamber.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For claim 1 and 8, the claim of the co-pending application 17/009533 (reference application), teaches an apparatus, comprising: a chamber, a receptacle in the chamber, a support in the chamber and on the receptacle, the support including a frame, an opening in the frame, a plurality of arms, the arms being cantilever bars extending from the frame into the opening (thus include a free end and an attached end) (see claim 1). 
Claims 2, 5-9, 21, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9  of co-pending Application No. 17/009533 (reference application) in view of either one of  Panasonic Corp or Stryker as discussed above. It is noted that as for claims 2, 5-9, 21, and 26, the claim of the co-pending application 17/009533 (reference application), fails to explicitly teach the plurality of arms extend from the frame and towards a center of the opening…as 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 10,475,673 B2 – pertaining to same field of endeavor, includes a support Fig 2 with openings, but does now show having arms in extending from the frame …and the arms including raised portion as claimed. Similarly, US 9,406,504 B2 shows support with openings (Figs 4A-4B), but does not show having arms in extending from the frame …and the arms including raised portion as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743